Exhibit 10.1

 

1999 EQUITY PLAN
FOR EMPLOYEES OF
ALLIANCE IMAGING, INC. AND SUBSIDIARIES

 

(As amended and restated December 14, 2007)

 


1.        PURPOSE OF PLAN


 

The 1999 Equity Plan, as amended and restated, for Employees of Alliance
Imaging, Inc. and Subsidiaries (the “Plan”) is designed:

 


(A)           TO PROMOTE THE LONG TERM FINANCIAL INTERESTS AND GROWTH OF
ALLIANCE IMAGING, INC., A DELAWARE CORPORATION (THE “COMPANY”) AND ITS
SUBSIDIARIES BY ATTRACTING AND RETAINING MANAGEMENT AND PERSONNEL WITH THE
TRAINING, EXPERIENCE AND ABILITY TO ENABLE THEM TO MAKE A SUBSTANTIAL
CONTRIBUTION TO THE SUCCESS OF THE COMPANY’S BUSINESS;


 


(B)           TO MOTIVATE PERSONNEL BY MEANS OF GROWTH-RELATED INCENTIVES TO
ACHIEVE LONG RANGE GOALS; AND


 


(C)           TO FURTHER THE IDENTITY OF INTERESTS OF PARTICIPANTS WITH THOSE OF
THE STOCKHOLDERS OF THE COMPANY THROUGH OPPORTUNITIES FOR STOCK OR STOCK-BASED
OWNERSHIP IN THE COMPANY.


 


2.        DEFINITIONS


 

As used in the Plan, the following words shall have the following meanings:

 


(A)           “AWARD” MEANS ANY RIGHT GRANTED UNDER THE PLAN, INCLUDING A STOCK
OPTION AWARD, A RESTRICTED STOCK AWARD, A RESTRICTED STOCK UNIT AWARD, A STOCK
BONUS AWARD AND A PERFORMANCE-BASED AWARD.


 


(B)           “AWARD AGREEMENT” MEANS AN AGREEMENT BETWEEN THE COMPANY AND A
PARTICIPANT THAT SETS FORTH THE TERMS, CONDITIONS AND LIMITATIONS APPLICABLE TO
AN AWARD.


 


(C)           “BOARD OF DIRECTORS” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


(D)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


(E)           “COMMITTEE” MEANS THE COMPENSATION COMMITTEE OF THE BOARD OF
DIRECTORS OR ANOTHER COMMITTEE OF THE BOARD OF DIRECTORS DESIGNATED BY THE BOARD
OF DIRECTORS TO ADMINISTER THE PLAN.


 


(F)            “COMMON STOCK” OR “SHARE” MEANS $.01 PAR VALUE COMMON STOCK OF
THE COMPANY.


 


(G)           “COVERED EMPLOYEE” MEANS AN EMPLOYEE WHO IS, OR COULD BE, A
“COVERED EMPLOYEE” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE.


 


(H)           “DIRECTOR” MEANS A MEMBER OF THE BOARD OF DIRECTORS.


 

--------------------------------------------------------------------------------



 


(I)            “EMPLOYEE” MEANS A PERSON, INCLUDING AN OFFICER, IN THE REGULAR
FULL-TIME EMPLOYMENT OF THE COMPANY OR ONE OF ITS SUBSIDIARIES.


 


(J)            “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


(K)           “FAIR MARKET VALUE” MEANS SUCH VALUE OF A SHARE AS REPORTED FOR
STOCK EXCHANGE TRANSACTIONS AND/OR DETERMINED IN ACCORDANCE WITH ANY APPLICABLE
RESOLUTIONS OR REGULATIONS OF THE COMMITTEE IN EFFECT AT THE RELEVANT TIME.


 


(L)            “INDEPENDENT DIRECTOR” MEANS A DIRECTOR WHO IS NOT AN EMPLOYEE.


 


(M)          “PARTICIPANT” MEANS AN EMPLOYEE, DIRECTOR, CONSULTANT OR OTHER
PERSON HAVING A UNIQUE RELATIONSHIP WITH THE COMPANY OR ONE OF ITS SUBSIDIARIES,
TO WHOM ONE OR MORE AWARDS HAVE BEEN MADE AND SUCH AWARDS HAVE NOT ALL BEEN
FORFEITED OR TERMINATED UNDER THE PLAN.


 


(N)           “PERFORMANCE-BASED AWARD” MEANS AN AWARD GRANTED TO SELECTED
COVERED EMPLOYEES PURSUANT TO SECTIONS 6 AND 7, BUT WHICH IS SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH IN SECTION 8.  ALL PERFORMANCE-BASED AWARDS ARE
INTENDED TO QUALIFY AS QUALIFIED PERFORMANCE-BASED COMPENSATION.


 


(O)           “PERFORMANCE CRITERIA” MEANS THE CRITERIA THAT THE COMMITTEE
SELECTS FOR PURPOSES OF ESTABLISHING THE PERFORMANCE GOAL OR PERFORMANCE GOALS
FOR A PARTICIPANT FOR A PERFORMANCE PERIOD.  THE PERFORMANCE CRITERIA THAT WILL
BE USED TO ESTABLISH PERFORMANCE GOALS ARE LIMITED TO THE FOLLOWING: NET
EARNINGS (EITHER BEFORE OR AFTER INTEREST, TAXES, DEPRECIATION AND
AMORTIZATION), ECONOMIC VALUE-ADDED (AS DETERMINED BY THE COMMITTEE), SALES OR
REVENUE, NET INCOME (EITHER BEFORE OR AFTER TAXES), OPERATING EARNINGS, CASH
FLOW (INCLUDING, BUT NOT LIMITED TO, OPERATING CASH FLOW AND FREE CASH FLOW),
CASH FLOW RETURN ON CAPITAL, RETURN ON NET ASSETS, RETURN ON STOCKHOLDERS’
EQUITY, RETURN ON ASSETS, RETURN ON CAPITAL, STOCKHOLDER RETURNS, RETURN ON
SALES, GROSS OR NET PROFIT MARGIN, PRODUCTIVITY, EXPENSE, MARGINS, OPERATING
EFFICIENCY, CUSTOMER SATISFACTION, WORKING CAPITAL, EARNINGS PER SHARE, PRICE
PER SHARE OF STOCK, AND MARKET SHARE, ANY OF WHICH MAY BE MEASURED EITHER IN
ABSOLUTE TERMS OR AS COMPARED TO ANY INCREMENTAL INCREASE OR AS COMPARED TO
RESULTS OF A PEER GROUP.  THE COMMITTEE SHALL, WITHIN THE TIME PRESCRIBED BY
SECTION 162(M) OF THE CODE, DEFINE IN AN OBJECTIVE FASHION THE MANNER OF
CALCULATING THE PERFORMANCE CRITERIA IT SELECTS TO USE FOR SUCH PERFORMANCE
PERIOD FOR SUCH PARTICIPANT.


 


(P)           “PERFORMANCE GOALS” MEANS, FOR A PERFORMANCE PERIOD, THE GOALS
ESTABLISHED IN WRITING BY THE COMMITTEE FOR THE PERFORMANCE PERIOD BASED UPON
THE PERFORMANCE CRITERIA.  DEPENDING ON THE PERFORMANCE CRITERIA USED TO
ESTABLISH SUCH PERFORMANCE GOALS, THE PERFORMANCE GOALS MAY BE EXPRESSED IN
TERMS OF OVERALL COMPANY PERFORMANCE OR THE PERFORMANCE OF A DIVISION, BUSINESS
UNIT, OR AN INDIVIDUAL.  THE COMMITTEE, IN ITS DISCRETION, MAY, WITHIN THE TIME
PRESCRIBED BY SECTION 162(M) OF THE CODE, ADJUST OR MODIFY THE CALCULATION OF
PERFORMANCE GOALS FOR SUCH PERFORMANCE PERIOD IN ORDER TO PREVENT THE DILUTION
OR ENLARGEMENT OF THE RIGHTS OF PARTICIPANTS (A) IN THE EVENT OF, OR IN
ANTICIPATION OF, ANY UNUSUAL OR EXTRAORDINARY CORPORATE ITEM, TRANSACTION,
EVENT, OR DEVELOPMENT, OR (B) IN RECOGNITION OF, OR IN ANTICIPATION OF, ANY
OTHER UNUSUAL OR NONRECURRING EVENTS AFFECTING THE COMPANY, OR THE FINANCIAL
STATEMENTS OF THE COMPANY, OR IN RESPONSE TO, OR IN ANTICIPATION OF, CHANGES IN
APPLICABLE LAWS, REGULATIONS, ACCOUNTING PRINCIPLES, OR BUSINESS CONDITIONS.

 

2

--------------------------------------------------------------------------------


 


(Q)           “PERFORMANCE PERIOD” MEANS THE ONE OR MORE PERIODS OF TIME, WHICH
MAY BE OF VARYING AND OVERLAPPING DURATIONS, AS THE COMMITTEE MAY SELECT, OVER
WHICH THE ATTAINMENT OF ONE OR MORE PERFORMANCE GOALS WILL BE MEASURED FOR THE
PURPOSE OF DETERMINING A PARTICIPANT’S RIGHT TO, AND THE PAYMENT OF, A
PERFORMANCE-BASED AWARD.


 


(R)            “QUALIFIED PERFORMANCE-BASED COMPENSATION” MEANS ANY COMPENSATION
THAT IS INTENDED TO QUALIFY AS “QUALIFIED PERFORMANCE-BASED COMPENSATION” AS
DESCRIBED IN SECTION 162(M)(4)(C) OF THE CODE.


 


(S)           “RESTRICTED STOCK” MEANS RESTRICTED SHARES OF COMMON STOCK GRANTED
PURSUANT TO SECTION 6 OF THE PLAN.


 


(T)            “RESTRICTED STOCK UNIT” MEANS A RIGHT TO RECEIVE A SPECIFIED
NUMBER OF SHARES OF COMMON STOCK PURSUANT TO
SECTION 7(A).


 


(U)           “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS AMENDED AND
THE RULES AND REGULATIONS PROMULGATED THEREUNDER.


 


(V)           “STOCK BONUS” MEANS THE RIGHT TO RECEIVE A BONUS OF COMMON STOCK
FOR PAST SERVICES PURSUANT TO SECTION 7(B) OF THE PLAN.


 


(W)          “STOCK OPTIONS” MEANS THE “NON-QUALIFIED STOCK OPTIONS” DESCRIBED
IN SECTION 5.


 


(X)            “SUBSIDIARY” MEANS ANY CORPORATION (OR OTHER ENTITY) OTHER THAN
THE COMPANY IN AN UNBROKEN CHAIN OF ENTITIES BEGINNING WITH THE COMPANY IF EACH
OF THE ENTITIES, OR GROUP OF COMMONLY CONTROLLED ENTITIES, OTHER THAN THE LAST
ENTITY IN THE UNBROKEN CHAIN, THEN OWNS STOCK (OR OTHER EQUITY INTEREST)
POSSESSING 50% OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF
EQUITY IN ONE OF THE OTHER ENTITIES IN SUCH CHAIN.


 


3.        ADMINISTRATION OF PLAN


 


(A)           THE PLAN SHALL BE ADMINISTERED BY THE COMMITTEE.  THE MEMBERS OF
THE COMMITTEE SHALL CONSIST SOLELY OF INDIVIDUALS WHO ARE BOTH “NON-EMPLOYEE
DIRECTORS” AS DEFINED BY RULE 16B-3 PROMULGATED UNDER THE EXCHANGE ACT AND
“OUTSIDE DIRECTORS” FOR PURPOSES OF SECTION 162(M) OF THE CODE, TO THE EXTENT
THAT THE COMPANY AND ITS EMPLOYEES ARE SUBJECT TO SECTION 16 OF THE EXCHANGE ACT
OR SECTION 162(M) OF THE CODE.  THE COMMITTEE MAY ADOPT ITS OWN RULES OF
PROCEDURE, AND THE ACTION OF A MAJORITY OF THE COMMITTEE, TAKEN AT A MEETING OR
TAKEN WITHOUT A MEETING BY A WRITING SIGNED BY SUCH MAJORITY, SHALL CONSTITUTE
ACTION BY THE COMMITTEE.  THE COMMITTEE SHALL HAVE THE POWER, AUTHORITY AND THE
DISCRETION TO ADMINISTER, CONSTRUE AND INTERPRET THE PLAN AND AWARD AGREEMENTS,
TO MAKE RULES FOR CARRYING OUT THE PLAN AND TO MAKE CHANGES IN SUCH RULES.  ANY
SUCH INTERPRETATIONS, RULES, AND ADMINISTRATION SHALL BE MADE AND DONE IN GOOD
FAITH AND CONSISTENT WITH THE BASIC PURPOSES OF THE PLAN.  NOTWITHSTANDING THE
FOREGOING, THE FULL BOARD OF DIRECTORS, ACTING BY A MAJORITY OF ITS MEMBERS IN
OFFICE, SHALL CONDUCT THE GENERAL ADMINISTRATION OF THE PLAN WITH RESPECT TO ALL
AWARDS GRANTED TO INDEPENDENT DIRECTORS AND FOR PURPOSES OF SUCH AWARDS THE TERM
“COMMITTEE” AS USED IN THIS PLAN SHALL BE DEEMED TO REFER TO THE BOARD OF
DIRECTORS.

 

3

--------------------------------------------------------------------------------


 


(B)           THE COMMITTEE MAY DELEGATE TO THE CHIEF EXECUTIVE OFFICER AND TO
OTHER SENIOR OFFICERS OF THE COMPANY ITS DUTIES UNDER THE PLAN SUBJECT TO SUCH
CONDITIONS AND LIMITATIONS AS THE COMMITTEE SHALL PRESCRIBE EXCEPT THAT ONLY THE
COMMITTEE MAY DESIGNATE AND MAKE AWARDS TO PARTICIPANTS WHO ARE SUBJECT TO
SECTION 16 OF THE EXCHANGE ACT OR SECTION 162(M) OF THE CODE AND ONLY THE BOARD
OF DIRECTORS MAY DESIGNATE AND MAKE AWARDS TO PARTICIPANTS WHO ARE INDEPENDENT
DIRECTORS.


 


(C)           THE COMMITTEE MAY EMPLOY ATTORNEYS, CONSULTANTS, ACCOUNTANTS,
APPRAISERS, BROKERS OR OTHER PERSONS.  THE COMMITTEE, THE COMPANY, AND THE
OFFICERS AND DIRECTORS OF THE COMPANY SHALL BE ENTITLED TO RELY UPON THE ADVICE,
OPINIONS OR VALUATIONS OF ANY SUCH PERSONS.  SUBJECT TO THE TERMS AND CONDITIONS
OF THE PLAN AND ANY APPLICABLE AWARD AGREEMENT, ALL ACTIONS TAKEN AND ALL
INTERPRETATIONS AND DETERMINATIONS MADE BY THE COMMITTEE IN GOOD FAITH SHALL BE
FINAL AND BINDING UPON ALL PARTICIPANTS, THE COMPANY AND ALL OTHER INTERESTED
PERSONS.  NO MEMBER OF THE COMMITTEE SHALL BE PERSONALLY LIABLE FOR ANY ACTION,
DETERMINATION OR INTERPRETATION MADE IN GOOD FAITH WITH RESPECT TO THE PLAN OR
THE AWARDS, AND ALL MEMBERS OF THE COMMITTEE SHALL BE FULLY PROTECTED BY THE
COMPANY WITH RESPECT TO ANY SUCH ACTION, DETERMINATION OR INTERPRETATION.


 


4.        ELIGIBILITY


 

The Committee may from time to time make Awards under the Plan to such
Employees, Directors, consultants, or other persons having a unique relationship
with the Company or any of its Subsidiaries, and in such form and having such
terms, conditions and limitations as the Committee may determine.  Awards may be
granted singly, in combination or in tandem.  The terms, conditions and
limitations of each Award under the Plan shall be set forth in an Award
Agreement, in a form approved by the Committee, consistent, however, with the
terms of the Plan; provided, however, such Award Agreement shall contain
provisions dealing with the treatment of Awards in the event of the termination,
death or disability of the Participant, and may also include provisions
concerning the treatment of Awards in the event of a change in control of the
Company.

 


5.        STOCK OPTION AWARDS


 

From time to time, the Committee will grant options to purchase Common Stock
which are not “incentive stock options,” within the meaning of Section 422 of
the Internal Revenue Code of 1986, as amended.  At the time of grant, the
Committee shall determine, and shall have specified in the Stock Option Award
Agreement or other Plan rules, the option exercise period, the option exercise
price, and such other conditions or restrictions on the grant or exercise of the
Stock Option as the Committee deems appropriate.  In addition to other
restrictions contained in the Plan and Stock Option Award Agreement, Stock
Options granted under this Section 5 (i) may not be exercised more than 10 years
after the date granted and (ii) may not have an option exercise price less than
85% of the Fair Market Value of Common Stock on the date the option is granted. 
Payment of the option exercise price shall be made in cash or, with the consent
of the Committee, in shares of Common Stock (including shares acquired by
contemporaneous exercise of other Stock Options), or a combination thereof, in
accordance with the terms of the Plan, the Stock Option Award Agreement and any
applicable guidelines of the Committee in effect at the time.

 

4

--------------------------------------------------------------------------------


 


6.        RESTRICTED STOCK AWARDS


 


(A)           THE COMMITTEE IS AUTHORIZED TO MAKE AWARDS OF RESTRICTED STOCK TO
ANY PARTICIPANT SELECTED BY THE COMMITTEE IN SUCH AMOUNTS AND SUBJECT TO SUCH
TERMS AND CONDITIONS AS DETERMINED BY THE COMMITTEE.  ALL AWARDS OF RESTRICTED
STOCK SHALL BE EVIDENCED BY AN AWARD AGREEMENT.


 


(B)           RESTRICTED STOCK SHALL BE SUBJECT TO SUCH RESTRICTIONS ON
TRANSFERABILITY AND OTHER RESTRICTIONS AS THE COMMITTEE MAY IMPOSE (INCLUDING,
WITHOUT LIMITATION, LIMITATIONS ON THE RIGHT TO VOTE RESTRICTED STOCK OR THE
RIGHT TO RECEIVE DIVIDENDS ON THE RESTRICTED STOCK).  THESE RESTRICTIONS MAY
LAPSE SEPARATELY OR IN COMBINATION AT SUCH TIMES, PURSUANT TO SUCH
CIRCUMSTANCES, IN SUCH INSTALLMENTS, OR OTHERWISE, AS THE COMMITTEE DETERMINES
AT THE TIME OF THE GRANT OF THE AWARD OR THEREAFTER.


 


(C)           THE COMMITTEE MAY ESTABLISH THE EXERCISE OR PURCHASE PRICE, IF
ANY, OF ANY RESTRICTED STOCK; PROVIDED, HOWEVER, THAT SUCH PRICE SHALL NOT BE
LESS THAN THE PAR VALUE OF A SHARE ON THE DATE OF GRANT, UNLESS OTHERWISE
PERMITTED BY APPLICABLE STATE LAW.  THE COMMITTEE MAY DETERMINE THAT
PARTICIPANTS IN THE PLAN MAY BE AWARDED RESTRICTED STOCK IN CONSIDERATION FOR
PAST SERVICES ACTUALLY RENDERED TO THE COMPANY FOR ITS BENEFIT.


 


(D)           EXCEPT AS OTHERWISE DETERMINED BY THE COMMITTEE AT THE TIME OF THE
GRANT OF THE AWARD OR THEREAFTER, UPON TERMINATION OF EMPLOYMENT OR SERVICE
DURING THE APPLICABLE RESTRICTION PERIOD, RESTRICTED STOCK THAT IS AT THAT TIME
SUBJECT TO RESTRICTIONS SHALL BE FORFEITED; PROVIDED, HOWEVER, THAT THE
COMMITTEE MAY (I) PROVIDE IN ANY RESTRICTED STOCK AWARD AGREEMENT THAT
RESTRICTIONS OR FORFEITURE CONDITIONS RELATING TO RESTRICTED STOCK WILL BE
WAIVED IN WHOLE OR IN PART IN THE EVENT OF TERMINATIONS RESULTING FROM SPECIFIED
CAUSES, AND (II) IN OTHER CASES WAIVE IN WHOLE OR IN PART RESTRICTIONS OR
FORFEITURE CONDITIONS RELATING TO RESTRICTED STOCK.


 


(E)           RESTRICTED STOCK GRANTED PURSUANT TO THE PLAN MAY BE EVIDENCED IN
SUCH MANNER AS THE COMMITTEE SHALL DETERMINE.  IF CERTIFICATES REPRESENTING
SHARES OF RESTRICTED STOCK ARE REGISTERED IN THE NAME OF THE PARTICIPANT,
CERTIFICATES MUST BEAR AN APPROPRIATE LEGEND REFERRING TO THE TERMS, CONDITIONS,
AND RESTRICTIONS APPLICABLE TO SUCH RESTRICTED STOCK, AND THE COMPANY MAY, AT
ITS DISCRETION, RETAIN PHYSICAL POSSESSION OF THE CERTIFICATE UNTIL SUCH TIME AS
ALL APPLICABLE RESTRICTIONS LAPSE.


 


7.        OTHER TYPES OF AWARDS


 


(A)           THE COMMITTEE IS AUTHORIZED TO MAKE AWARDS OF RESTRICTED STOCK
UNITS TO ANY PARTICIPANT SELECTED BY THE COMMITTEE IN SUCH AMOUNTS AND SUBJECT
TO SUCH TERMS AND CONDITIONS AS DETERMINED BY THE COMMITTEE.  AT THE TIME OF
GRANT, THE COMMITTEE SHALL SPECIFY THE DATE OR DATES ON WHICH THE RESTRICTED
STOCK UNITS SHALL BECOME FULLY VESTED AND NONFORFEITABLE, AND MAY SPECIFY SUCH
CONDITIONS TO VESTING AS IT DEEMS APPROPRIATE.  AT THE TIME OF GRANT, THE
COMMITTEE SHALL SPECIFY THE MATURITY DATE APPLICABLE TO EACH GRANT OF RESTRICTED
STOCK UNITS WHICH SHALL BE NO EARLIER THAN THE VESTING DATE OR DATES OF THE
AWARD AND MAY BE DETERMINED AT THE ELECTION OF THE GRANTEE.  ON THE MATURITY
DATE, THE COMPANY SHALL TRANSFER TO THE PARTICIPANT ONE UNRESTRICTED, FULLY
TRANSFERABLE SHARE FOR EACH RESTRICTED STOCK UNIT SCHEDULED TO BE PAID OUT ON
SUCH DATE AND NOT PREVIOUSLY FORFEITED.

 

5

--------------------------------------------------------------------------------


 


(B)           THE COMMITTEE IS AUTHORIZED TO MAKE AWARDS OF STOCK BONUSES TO ANY
PARTICIPANT SELECTED BY THE COMMITTEE IN SUCH AMOUNTS AND SUBJECT TO SUCH TERMS
AND CONDITIONS AS DETERMINED BY THE COMMITTEE.  ALL AWARDS OF STOCK BONUSES
SHALL BE EVIDENCED BY AN AWARD AGREEMENT.


 


(C)           EXCEPT AS OTHERWISE PROVIDED HEREIN, THE TERM OF ANY AWARD OF A
RESTRICTED STOCK UNIT OR STOCK BONUS SHALL BE SET BY THE COMMITTEE IN ITS
DISCRETION.


 


(D)           THE COMMITTEE MAY ESTABLISH THE EXERCISE OR PURCHASE PRICE, IF
ANY, OF ANY RESTRICTED STOCK UNIT OR STOCK BONUS AWARD; PROVIDED, HOWEVER, THAT
SUCH PRICE SHALL NOT BE LESS THAN THE PAR VALUE OF A SHARE ON THE DATE OF GRANT,
UNLESS OTHERWISE PERMITTED BY APPLICABLE STATE LAW.  THE COMMITTEE MAY DETERMINE
THAT PARTICIPANTS IN THE PLAN MAY BE AWARDED A RESTRICTED STOCK UNIT OR STOCK
BONUS IN CONSIDERATION FOR PAST SERVICES ACTUALLY RENDERED TO THE COMPANY FOR
ITS BENEFIT.


 


(E)           AN AWARD OF A RESTRICTED STOCK UNIT OR STOCK BONUS SHALL ONLY BE
EXERCISABLE OR PAYABLE WHILE THE PARTICIPANT IS AN EMPLOYEE, DIRECTOR,
CONSULTANT OR PERSON HAVING A UNIQUE RELATIONSHIP WITH THE COMPANY, AS
APPLICABLE; PROVIDED, HOWEVER, THAT THE COMMITTEE IN ITS SOLE AND ABSOLUTE
DISCRETION MAY PROVIDE THAT AN AWARD OF A RESTRICTED STOCK UNIT OR STOCK BONUS
MAY BE EXERCISED OR PAID SUBSEQUENT TO A TERMINATION OF EMPLOYMENT OR SERVICE,
AS APPLICABLE, OR FOLLOWING A CHANGE IN CONTROL OF THE COMPANY, OR BECAUSE OF
THE PARTICIPANT’S RETIREMENT, DEATH OR DISABILITY, OR OTHERWISE.


 


(F)            ALL AWARDS UNDER THIS SECTION 7 SHALL BE SUBJECT TO SUCH
ADDITIONAL TERMS AND CONDITIONS AS DETERMINED BY THE COMMITTEE AND SHALL BE
EVIDENCED BY AN AWARD AGREEMENT.


 


8.        PERFORMANCE-BASED AWARDS


 


(A)           PURPOSE.  THE PURPOSE OF THIS SECTION 8 IS TO PROVIDE THE
COMMITTEE THE ABILITY TO QUALIFY AWARDS OTHER THAN STOCK OPTIONS AND THAT ARE
GRANTED PURSUANT TO SECTIONS 6 AND 7 AS QUALIFIED PERFORMANCE-BASED
COMPENSATION.  IF THE COMMITTEE, IN ITS DISCRETION, DECIDES TO GRANT A
PERFORMANCE-BASED AWARD TO A COVERED EMPLOYEE, THE PROVISIONS OF THIS SECTION 8
SHALL CONTROL OVER ANY CONTRARY PROVISION CONTAINED IN SECTIONS 6 AND 7;
PROVIDED, HOWEVER, THAT THE COMMITTEE MAY IN ITS DISCRETION GRANT AWARDS TO
COVERED EMPLOYEES THAT ARE BASED ON PERFORMANCE CRITERIA OR PERFORMANCE GOALS
BUT THAT DO NOT SATISFY THE REQUIREMENTS OF THIS SECTION 8.


 


(B)           APPLICABILITY.  THIS SECTION 8 SHALL APPLY ONLY TO THOSE COVERED
EMPLOYEES SELECTED BY THE COMMITTEE TO RECEIVE PERFORMANCE-BASED AWARDS.  THE
DESIGNATION OF A COVERED EMPLOYEE AS A PARTICIPANT FOR A PERFORMANCE PERIOD
SHALL NOT IN ANY MANNER ENTITLE THE PARTICIPANT TO RECEIVE AN AWARD FOR THE
PERIOD.  MOREOVER, DESIGNATION OF A COVERED EMPLOYEE AS A PARTICIPANT FOR A
PARTICULAR PERFORMANCE PERIOD SHALL NOT REQUIRE DESIGNATION OF SUCH COVERED
EMPLOYEE AS A PARTICIPANT IN ANY SUBSEQUENT PERFORMANCE PERIOD AND DESIGNATION
OF ONE COVERED EMPLOYEE AS A PARTICIPANT SHALL NOT REQUIRE DESIGNATION OF ANY
OTHER COVERED EMPLOYEES AS A PARTICIPANT IN SUCH PERIOD OR IN ANY OTHER PERIOD.


 


(C)           PROCEDURES WITH RESPECT TO PERFORMANCE-BASED AWARDS.  TO THE
EXTENT NECESSARY TO COMPLY WITH THE QUALIFIED PERFORMANCE-BASED COMPENSATION
REQUIREMENTS OF

 

6

--------------------------------------------------------------------------------


 


SECTION 162(M)(4)(C) OF THE CODE, WITH RESPECT TO ANY AWARD GRANTED UNDER
SECTIONS 6 AND 7 WHICH MAY BE GRANTED TO ONE OR MORE COVERED EMPLOYEES, NO LATER
THAN 90 DAYS FOLLOWING THE COMMENCEMENT OF ANY FISCAL YEAR IN QUESTION OR ANY
OTHER DESIGNATED FISCAL PERIOD OR PERIOD OF SERVICE (OR SUCH OTHER TIME AS MAY
BE REQUIRED OR PERMITTED BY SECTION 162(M) OF THE CODE), THE COMMITTEE SHALL, IN
WRITING, (A) DESIGNATE ONE OR MORE COVERED EMPLOYEES, (B) SELECT THE PERFORMANCE
CRITERIA APPLICABLE TO THE PERFORMANCE PERIOD, (C) ESTABLISH THE PERFORMANCE
GOALS, AND AMOUNTS OF SUCH AWARDS, AS APPLICABLE, WHICH MAY BE EARNED FOR SUCH
PERFORMANCE PERIOD, AND (D) SPECIFY THE RELATIONSHIP BETWEEN PERFORMANCE
CRITERIA AND THE PERFORMANCE GOALS AND THE AMOUNTS OF SUCH AWARDS, AS
APPLICABLE, TO BE EARNED BY EACH COVERED EMPLOYEE FOR SUCH PERFORMANCE PERIOD. 
FOLLOWING THE COMPLETION OF EACH PERFORMANCE PERIOD, THE COMMITTEE SHALL CERTIFY
IN WRITING WHETHER THE APPLICABLE PERFORMANCE GOALS HAVE BEEN ACHIEVED FOR SUCH
PERFORMANCE PERIOD.  IN DETERMINING THE AMOUNT EARNED BY A COVERED EMPLOYEE, THE
COMMITTEE SHALL HAVE THE RIGHT TO REDUCE OR ELIMINATE (BUT NOT TO INCREASE) THE
AMOUNT PAYABLE AT A GIVEN LEVEL OF PERFORMANCE TO TAKE INTO ACCOUNT ADDITIONAL
FACTORS THAT THE COMMITTEE MAY DEEM RELEVANT TO THE ASSESSMENT OF INDIVIDUAL OR
CORPORATE PERFORMANCE FOR THE PERFORMANCE PERIOD.


 


(D)           PAYMENT OF PERFORMANCE-BASED AWARDS.  UNLESS OTHERWISE PROVIDED IN
THE APPLICABLE AWARD AGREEMENT, A PARTICIPANT MUST BE EMPLOYED BY THE COMPANY OR
A SUBSIDIARY ON THE DAY A PERFORMANCE-BASED AWARD FOR SUCH PERFORMANCE PERIOD IS
PAID TO THE PARTICIPANT.  FURTHERMORE, A PARTICIPANT SHALL BE ELIGIBLE TO
RECEIVE PAYMENT PURSUANT TO A PERFORMANCE-BASED AWARD FOR A PERFORMANCE PERIOD
ONLY IF THE PERFORMANCE GOALS FOR SUCH PERIOD ARE ACHIEVED.


 


(E)           ADDITIONAL LIMITATIONS.  NOTWITHSTANDING ANY OTHER PROVISION OF
THE PLAN, ANY AWARD WHICH IS GRANTED TO A COVERED EMPLOYEE AND IS INTENDED TO
CONSTITUTE QUALIFIED PERFORMANCE-BASED COMPENSATION SHALL BE SUBJECT TO ANY
ADDITIONAL LIMITATIONS SET FORTH IN SECTION 162(M) OF THE CODE (INCLUDING ANY
AMENDMENT TO SECTION 162(M) OF THE CODE) OR ANY REGULATIONS OR RULINGS ISSUED
THEREUNDER THAT ARE REQUIREMENTS FOR QUALIFICATION AS QUALIFIED
PERFORMANCE-BASED COMPENSATION AS DESCRIBED IN SECTION 162(M)(4)(C) OF THE CODE,
AND THE PLAN SHALL BE DEEMED AMENDED TO THE EXTENT NECESSARY TO CONFORM TO SUCH
REQUIREMENTS.


 


9.        LIMITATIONS AND CONDITIONS


 


(A)           SUBJECT TO SECTION 11, THE NUMBER OF SHARES AVAILABLE FOR AWARDS
UNDER THE PLAN SHALL BE 8,025,000 SHARES OF THE AUTHORIZED COMMON STOCK AS OF
THE EFFECTIVE DATE OF THE PLAN.  UNLESS RESTRICTED BY APPLICABLE LAW, SHARES
RELATED TO AWARDS THAT ARE FORFEITED, TERMINATED, CANCELED OR EXPIRE
UNEXERCISED, SHALL IMMEDIATELY BECOME AVAILABLE FOR AWARDS.


 


(B)           NO PARTICIPANT SHALL BE GRANTED, IN ANY CALENDAR YEAR, AWARDS TO
PURCHASE MORE THAN 2,000,000 SHARES.  THE FOREGOING LIMITATION SHALL BE ADJUSTED
PROPORTIONATELY IN CONNECTION WITH ANY CHANGE IN THE COMPANY’S CAPITALIZATION AS
DESCRIBED IN SECTION 11 AND 12.  FOR PURPOSES OF THIS SECTION 9(B), IF A STOCK
OPTION IS CANCELED IN THE SAME CALENDAR YEAR IT WAS GRANTED (OTHER THAN IN
CONNECTION WITH A TRANSACTION DESCRIBED IN SECTION 11 AND 12), THE CANCELED
STOCK OPTION WILL BE COUNTED AGAINST THE LIMIT SET FORTH IN THIS SECTION 9(B). 
FOR THIS PURPOSE, IF THE EXERCISE PRICE OF A STOCK OPTION IS REDUCED, THE
TRANSACTION SHALL BE TREATED AS A CANCELLATION OF THE STOCK OPTION AND THE GRANT
OF A NEW STOCK OPTION.

 

7

--------------------------------------------------------------------------------


 


(C)           NO AWARDS SHALL BE MADE UNDER THE PLAN BEYOND TEN YEARS AFTER THE
EFFECTIVE DATE OF THE PLAN, AS AMENDED AND RESTATED ON DECEMBER 14, 2007, BUT
THE TERMS OF AWARDS MADE ON OR BEFORE THE EXPIRATION THEREOF MAY EXTEND BEYOND
SUCH EXPIRATION.  AT THE TIME AN AWARD IS MADE OR AMENDED OR THE TERMS OR
CONDITIONS OF AN AWARD ARE CHANGED, THE COMMITTEE MAY PROVIDE FOR LIMITATIONS OR
CONDITIONS ON SUCH AWARD.


 


(D)           NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE COMPANY OR
ANY SUBSIDIARY TO TERMINATE ANY PARTICIPANT’S EMPLOYMENT AT ANY TIME OR FOR ANY
REASON.


 


(E)           EXCEPT AS OTHERWISE PRESCRIBED BY THE COMMITTEE, THE AMOUNTS OF
THE AWARDS FOR ANY EMPLOYEE OF A SUBSIDIARY, ALONG WITH INTEREST, DIVIDENDS, AND
OTHER EXPENSES ACCRUED ON DEFERRED AWARDS SHALL BE CHARGED TO THE PARTICIPANT’S
EMPLOYER DURING THE PERIOD FOR WHICH THE AWARD IS MADE.  IF THE PARTICIPANT IS
EMPLOYED BY MORE THAN ONE SUBSIDIARY OR BY A COMBINATION OF THE COMPANY AND A
SUBSIDIARY DURING THE PERIOD FOR WHICH THE AWARD IS MADE, THE PARTICIPANT’S
AWARD AND RELATED EXPENSES WILL BE ALLOCATED BETWEEN THE COMPANIES EMPLOYING THE
PARTICIPANT IN A MANNER PRESCRIBED BY THE COMMITTEE.


 


(F)            OTHER THAN AS SPECIFICALLY PROVIDED BY WILL OR BY THE APPLICABLE
LAWS OF DESCENT AND DISTRIBUTION OR THE TERMS OF ANY APPLICABLE TRUST, NO
BENEFIT UNDER THE PLAN SHALL BE SUBJECT IN ANY MANNER TO ANTICIPATION,
ALIENATION, SALE, TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR CHARGE, AND ANY
ATTEMPT TO DO SO SHALL BE VOID.  NO SUCH BENEFIT SHALL, PRIOR TO RECEIPT THEREOF
BY THE PARTICIPANT, BE IN ANY MANNER LIABLE FOR OR SUBJECT TO THE DEBTS,
CONTRACTS, LIABILITIES, ENGAGEMENTS, OR TORTS OF THE PARTICIPANT.


 


(G)           PARTICIPANTS SHALL NOT BE, AND SHALL NOT HAVE ANY OF THE RIGHTS OR
PRIVILEGES OF, STOCKHOLDERS OF THE COMPANY IN RESPECT OF ANY SHARES PURCHASABLE
OR OTHERWISE ACQUIRED IN CONNECTION WITH ANY AWARD UNLESS AND UNTIL CERTIFICATES
REPRESENTING ANY SUCH SHARES HAVE BEEN ISSUED BY THE COMPANY TO SUCH
PARTICIPANTS; PROVIDED, HOWEVER, THAT NO DELAY IN THE ISSUANCE OF CERTIFICATES
DUE TO BE ISSUED HEREUNDER REPRESENTING ANY SUCH SHARES SHALL OPERATE TO IMPAIR
OR PREJUDICE ANY PARTICIPANT’S RIGHTS TO PARTICIPATE IN A CORPORATE TRANSACTION
PROVIDING FOR THE DISPOSITION OF SUCH SHARES.


 


(H)           NO ELECTION AS TO BENEFITS OR EXERCISE OF STOCK OPTIONS,
RESTRICTED STOCK, RESTRICTED STOCK UNITS, STOCK BONUSES, PERFORMANCE-BASED
AWARDS OR OTHER RIGHTS MAY BE MADE DURING A PARTICIPANT’S LIFETIME BY ANYONE
OTHER THAN THE PARTICIPANT EXCEPT BY A LEGAL REPRESENTATIVE APPOINTED FOR OR BY
THE PARTICIPANT.


 


(I)            ABSENT EXPRESS PROVISIONS TO THE CONTRARY, NO AWARD UNDER THE
PLAN SHALL BE DEEMED “COMPENSATION” FOR PURPOSES OF COMPUTING BENEFITS OR
CONTRIBUTIONS UNDER ANY RETIREMENT PLAN OF THE COMPANY OR ITS SUBSIDIARIES AND
SHALL NOT AFFECT ANY BENEFITS UNDER ANY OTHER BENEFIT PLAN OF ANY KIND OR
SUBSEQUENTLY IN EFFECT UNDER WHICH THE AVAILABILITY OR AMOUNT OF BENEFITS IS
RELATED TO LEVEL OF COMPENSATION.  THE PLAN IS NOT A “PENSION PLAN” OR “WELFARE
PLAN” UNDER THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED.


 


(J)            UNLESS THE COMMITTEE DETERMINES OTHERWISE, NO BENEFIT OR PROMISE
UNDER THE PLAN SHALL BE SECURED BY ANY SPECIFIC ASSETS OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES, NOR SHALL ANY

 

8

--------------------------------------------------------------------------------


 


ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES BE DESIGNATED AS ATTRIBUTABLE
OR ALLOCATED TO THE SATISFACTION OF THE COMPANY’S OBLIGATIONS UNDER THE PLAN.


 


10.      TRANSFERS AND LEAVES OF ABSENCE


 

For purposes of the Plan, unless the Committee determines otherwise: (a) a
transfer of a Participant’s employment without an intervening period of
separation among the Company and any Subsidiary shall not be deemed a
termination of employment, and (b) a Participant who is granted in writing a
leave of absence shall be deemed to have remained in the employ of the Company
or a Subsidiary during such leave of absence.

 


11.      ADJUSTMENTS


 

In the event of any change in the outstanding Common Stock (including an
exchange for cash) by reason of a stock split, reverse stock split, spin-off,
stock dividend, stock combination or reclassification, recapitalization,
reorganization, consolidation, merger, change of control, or similar event, the
Committee shall adjust appropriately the number and kind of Shares subject to
the Plan and available for or covered by Awards and Share prices related to
outstanding Awards, and make such other revisions to outstanding Awards as it
deems are equitably required.  Any adjustment affecting an Award intended as
Qualified Performance-Based Compensation shall be made consistent with the
requirements of Section 162(m) of the Code.

 


12.      MERGER, CONSOLIDATION, EXCHANGE, ACQUISITION, DISTRIBUTION, LIQUIDATION
OR DISSOLUTION


 


IN ITS SOLE DISCRETION, AND ON SUCH TERMS AND CONDITIONS AS IT DEEMS
APPROPRIATE, COINCIDENT WITH OR AFTER THE GRANT OF ANY AWARD, THE COMMITTEE MAY
PROVIDE THAT SUCH AWARD CANNOT BE EXERCISED AFTER THE CONSUMMATION OF THE MERGER
OR CONSOLIDATION OF THE COMPANY INTO ANOTHER CORPORATION, THE EXCHANGE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY FOR THE SECURITIES OF ANOTHER
CORPORATION, THE ACQUISITION BY ANOTHER CORPORATION OF 80% OR MORE OF THE
COMPANY’S THEN OUTSTANDING SHARES OF VOTING STOCK OR THE RECAPITALIZATION,
RECLASSIFICATION, LIQUIDATION OR DISSOLUTION OF THE COMPANY, OR OTHER ADJUSTMENT
OR EVENT WHICH RESULTS IN SHARES OF COMMON STOCK BEING EXCHANGED FOR OR
CONVERTED INTO CASH, SECURITIES OR OTHER PROPERTY, AND IF THE COMMITTEE SO
PROVIDES, IT SHALL, ON SUCH TERMS AND CONDITIONS AS IT DEEMS APPROPRIATE IN ITS
ABSOLUTE DISCRETION, ALSO PROVIDE, EITHER BY THE TERMS OF SUCH AWARD OR BY A
RESOLUTION ADOPTED PRIOR TO THE CONSUMMATION OF SUCH MERGER, CONSOLIDATION,
EXCHANGE, ACQUISITION, RECAPITALIZATION, RECLASSIFICATION, LIQUIDATION OR
DISSOLUTION, THAT, FOR SOME PERIOD OF TIME PRIOR TO THE CONSUMMATION OF SUCH
TRANSACTION OR EVENT, SUCH AWARD SHALL BE EXERCISABLE AS TO ALL SHARES SUBJECT
THERETO, NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN (BUT SUBJECT TO THE
PROVISIONS OF SECTION 9(C)) AND THAT, UPON THE CONSUMMATION OF SUCH EVENT, SUCH
AWARD SHALL TERMINATE AND BE OF NO FURTHER FORCE OR EFFECT; PROVIDED, HOWEVER,
THAT THE COMMITTEE MAY ALSO PROVIDE, IN ITS ABSOLUTE DISCRETION, THAT EVEN IF
THE AWARD SHALL REMAIN EXERCISABLE AFTER ANY SUCH EVENT, FROM AND AFTER SUCH
EVENT, ANY SUCH AWARD SHALL BE EXERCISABLE ONLY FOR THE KIND AND AMOUNT OF CASH,
SECURITIES AND/OR OTHER PROPERTY, OR THE CASH EQUIVALENT THEREOF (NET OF ANY
APPLICABLE EXERCISE PRICE), RECEIVABLE AS A RESULT OF SUCH EVENT BY THE HOLDER
OF A NUMBER OF SHARES OF STOCK FOR WHICH SUCH AWARD COULD HAVE BEEN EXERCISED
IMMEDIATELY PRIOR TO SUCH EVENT.

 

9

--------------------------------------------------------------------------------


 

In the event of a “spin-off” or other substantial distribution of assets of the
Company which has a material diminutive effect upon the Fair Market Value of the
Company’s Common Stock, the Committee shall in its discretion make an
appropriate and equitable adjustment to any Award exercise price to reflect such
diminution.

 


13.      AMENDMENT AND TERMINATION


 

The Committee shall have the authority to make such amendments to any terms and
conditions applicable to outstanding Awards as are consistent with the Plan;
provided, that, except for adjustments under Section 11 or 12 hereof, no such
action shall modify such Award in a manner adverse to the Participant without
the Participant’s consent except as such modification is provided for or
contemplated in the terms of the Award.  The Board of Directors may amend,
suspend or terminate the Plan.

 


14.      WITHHOLDING TAXES


 

The Company shall have the right to deduct from any cash payment made under the
Plan any federal, state or local income or other taxes required by law to be
withheld with respect to such payment.  It shall be a condition to the
obligation of the Company to deliver Shares upon the exercise of an Award that
the Participant pay to the Company such amount as may be requested by the
Company for the purpose of satisfying any liability for such withholding taxes. 
Any Award Agreement may provide that the Participant may elect, in accordance
with any conditions set forth in such Award Agreement, to pay a portion or all
of such withholding taxes in shares of Common Stock (including shares acquired
by contemporaneous exercise of other Stock Options).

 


15.      REGISTRATION


 


(A)           IF THE COMPANY SHALL HAVE FILED A REGISTRATION STATEMENT PURSUANT
TO THE REQUIREMENTS OF SECTION 12 OF THE EXCHANGE ACT, OR ENGAGED IN A PUBLIC
OFFERING (AS DEFINED BELOW), (I) THE COMPANY SHALL USE REASONABLE EFFORTS TO
REGISTER THE AWARDS AND THE COMMON STOCK TO BE ACQUIRED ON EXERCISE OF THE
AWARDS ON A FORM S-8 REGISTRATION STATEMENT OR ANY SUCCESSOR TO FORM S-8 TO THE
EXTENT THAT SUCH REGISTRATION IS THEN AVAILABLE WITH RESPECT TO SUCH AWARDS AND
COMMON STOCK AND (II) THE COMPANY WILL USE REASONABLE EFFORTS TO FILE THE
REPORTS REQUIRED TO BE FILED BY IT UNDER THE SECURITIES ACT AND THE EXCHANGE ACT
AND THE RULES AND REGULATIONS ADOPTED BY THE SECURITIES AND EXCHANGE COMMISSION
(“SEC”) THEREUNDER, TO THE EXTENT REQUIRED FROM TIME TO TIME TO ENABLE THE
PARTICIPANT TO SELL SHARES OF COMMON STOCK WITHOUT REGISTRATION UNDER THE
SECURITIES ACT WITHIN THE LIMITATIONS OF THE EXEMPTIONS PROVIDED UNDER ANY
APPLICABLE RULE OR REGULATION OF THE SEC.  NOTWITHSTANDING ANYTHING CONTAINED IN
THIS SECTION 15, THE COMPANY MAY DEREGISTER UNDER SECTION 12 OF THE EXCHANGE ACT
IF IT IS THEN PERMITTED TO DO SO PURSUANT TO THE EXCHANGE ACT AND THE RULES AND
REGULATIONS THEREUNDER.  NOTHING IN THIS SECTION 15 SHALL BE DEEMED TO LIMIT IN
ANY MANNER OTHERWISE APPLICABLE RESTRICTIONS ON SALES OF COMMON STOCK.


 


(B)           AS USED HEREIN THE TERM “PUBLIC OFFERING” SHALL MEAN THE SALE OF
SHARES OF COMMON STOCK TO THE PUBLIC PURSUANT TO A REGISTRATION STATEMENT UNDER
THE SECURITIES ACT WHICH

 

10

--------------------------------------------------------------------------------


 


HAS BEEN DECLARED EFFECTIVE BY THE SEC (OTHER THAN A REGISTRATION STATEMENT ON
FORM S-8 OR ANY OTHER SIMILAR FORM) WHICH RESULTS IN AN ACTIVE TRADING MARKET IN
THE COMMON STOCK.


 


16.      EFFECTIVE DATE AND TERMINATION DATES


 

The Plan as amended and restated by the Board of Directors shall be effective on
and as of December 14, 2007 and shall terminate on December 13, 2017, subject to
earlier termination by the Board of Directors pursuant to Section 13.  The Plan
will be submitted for the approval of the Company’s stockholders within twelve
(12) months after the date of the Board’s initial adoption of the Plan.  Awards
may be granted prior to such stockholder approval, provided that Awards granted
to Independent Directors shall not be exercisable, shall not vest and the
restrictions thereon shall not lapse prior to the time when the Plan is approved
by the stockholders, and provided further that if such approval has not been
obtained at the end of said twelve month period, all Awards previously granted
to Independent Directors under the Plan shall thereupon be canceled and become
null and void.

 


17.      SECTION 409A


 


TO THE EXTENT THAT THE COMMITTEE DETERMINES THAT ANY AWARD GRANTED UNDER THE
PLAN IS SUBJECT TO SECTION 409A OF THE CODE, THE AWARD AGREEMENT EVIDENCING SUCH
AWARD SHALL INCORPORATE THE TERMS AND CONDITIONS REQUIRED BY SECTION 409A OF THE
CODE.  TO THE EXTENT APPLICABLE, THE PLAN AND AWARD AGREEMENTS SHALL BE
INTERPRETED IN ACCORDANCE WITH SECTION 409A OF THE CODE AND DEPARTMENT OF
TREASURY REGULATIONS AND OTHER INTERPRETIVE GUIDANCE ISSUED THEREUNDER,
INCLUDING WITHOUT LIMITATION ANY SUCH REGULATIONS OR OTHER GUIDANCE THAT MAY BE
ISSUED AFTER THE EFFECTIVE DATE OF THE PLAN.  NOTWITHSTANDING ANY PROVISION OF
THE PLAN TO THE CONTRARY, IN THE EVENT THAT FOLLOWING THE EFFECTIVE DATE OF THE
PLAN THE COMMITTEE DETERMINES THAT ANY AWARD MAY BE SUBJECT TO SECTION 409A OF
THE CODE AND RELATED DEPARTMENT OF TREASURY GUIDANCE (INCLUDING SUCH DEPARTMENT
OF TREASURY GUIDANCE AS MAY BE ISSUED AFTER THE EFFECTIVE DATE OF THE PLAN), THE
COMMITTEE MAY ADOPT SUCH AMENDMENTS TO THE PLAN AND THE APPLICABLE AWARD
AGREEMENT OR ADOPT OTHER POLICIES AND PROCEDURES (INCLUDING AMENDMENTS, POLICIES
AND PROCEDURES WITH RETROACTIVE EFFECT), OR TAKE ANY OTHER ACTIONS, THAT THE
COMMITTEE DETERMINES ARE NECESSARY OR APPROPRIATE TO (A) EXEMPT THE AWARD FROM
SECTION 409A OF THE CODE AND/OR PRESERVE THE INTENDED TAX TREATMENT OF THE
BENEFITS PROVIDED WITH RESPECT TO THE AWARD, OR (B) COMPLY WITH THE REQUIREMENTS
OF SECTION 409A OF THE CODE AND RELATED DEPARTMENT OF TREASURY GUIDANCE.


 

* * * * * * * * * *

 

I hereby certify that the foregoing Plan was duly amended and restated by the
Board of Directors of Alliance Imaging, Inc. on December 14, 2007.  Executed on
this            day of                             , 2007.

 

 

 

 

 

 

By: Eli Glovinsky

 

Title: Executive Vice President, General Counsel &
Secretary

 

11

--------------------------------------------------------------------------------


 

I hereby certify that the foregoing Plan, as amended and restated herein was
approved by the stockholders of Alliance Imaging, Inc. on
                            , 2008.  Executed on this            day of
                              , 2008.

 

 

 

 

 

By: Eli Glovinsky

 

Title: Executive Vice President, General Counsel &
Secretary

 

12

--------------------------------------------------------------------------------